Title: To George Washington from William Hull, 4 June 1781
From: Hull, William
To: Washington, George


                        
                            Sir
                            West Point June 4th 1781
                        
                        Lieut. Annable of the 3d Massachusetts Regt waits on your Excellency for a Discharge from Service—By his
                            very pressing Request, I have been induced to give my Approbation. I am your Excellencys most Obedt Servt 
                        
                            William Hull Lt Colo. 3d M. Regt

                        
                    